DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 04/16/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021 and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. §103 as being unpatentable over Suwa (US 20050136835 A1) in view of Lee et al. (US 20130215814 A1) hereinafter “Lee”
As per claim 1, Suwa discloses a communication method for communicating data between a current node, a parent node of the current node and a child node of the current node communicating with one another in half-duplex mode (Suwa, [0041], [0042], Fig. 1, a parent device 104, a child device 102), the communication method being implemented by the current node and comprising: 
receiving a reservation request, transmitted by the parent node (Suwa, [0013], the parent device 104 transmits a packet in synchronism with the clock of itself), for at least one time slot for accessing a communication channel established between the parent node and the current node (Suwa, [0055], The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset"), the reserved time slot being associated with a first communication direction (Suwa, [0054], where the master performs the transmission during an even slot) 
Suwa does not explicitly disclose determining a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot
Lee discloses determining a value of a time offset to be used by the child node to adjust a data communication time with the current node (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to determine a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot and have modified the teaching of Suwa in order to improve reliability of the wireless communication channels ([0005])
Suwa in view of Lee disclose transmitting said time offset value and a second communication direction to the child node (Suwa, [0055], The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset" on the basis of the data transmitted from the electronic device which is a communication partner)
and in response to said time offset value being not zero, simultaneously communicating data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction (Suwa, [0056], By correcting the value in its own bit counter to remove the discrepancy between the master and the slave, the slave adapts its transmission period to the time from 625 to 1249 of the value of the bit counter in the master.  Note that, the master is the parent node and the slave is the child node)

As per claim 2, Suwa in view of Lee disclose the communication method according to claim 1 wherein, in response to the time offset value being zero, simultaneous data communication with the parent node and the child node during the reserved time slot is not possible (Suwa, [0055], the bit counter 19 counts 1 us pulses and produces a counted value which returns from a maximum "1249" to "0". The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset”)
As  per claim 3, Suwa in view of Lee disclose the communication method according to claim 1 wherein, with the first communication direction corresponding to a data transmission by the parent node to the current node and the second communication direction corresponding to a data transmission by the child node to the current node, the method further comprises transmitting, to the child node, a value of a data propagation delay between the child node and the current node to be used by the child node with said time offset value in order to adjust the time of the data transmission to the current node (Lee, [0110], UE 2, which is located relatively far from the BS compared to UE 1, has larger DL propagation delay and UL propagation delay)

As per claim 4, Suwa in view of Lee disclose the communication method according to claim 1 wherein, with the first communication direction corresponding to a data transmission by the current node to the parent node and the second communication direction corresponding to a data transmission by the current node to the child node, the method further comprises receiving a value of a data propagation delay between the current node and the parent node, transmitted by the parent node, to be used by the current node in order to adjust the time of the data transmission to the parent node (Lee, [0113], Theoretically, since DL timing is associated with unidirectional propagation delay and UL timing is associated with bidirectional propagation delay, Tdiff-UL has two times the value compared to the value of Tdiff-DL.)

As per claim 5, Suwa discloses a communication method for communicating data between a child node and a current node communicating with one another in half-duplex mode (Suwa, [0041], [0042], Fig. 1, a parent device 104, a child device 102), the communication method being implemented by the child node and comprising: 
receiving, from a current node, a message comprising a communication direction (Suwa, [0013], the parent device 104 transmits a packet in synchronism with the clock of itself)
Suwa does not explicitly disclose a message comprising a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot, 
Lee discloses a message comprising a value of a time offset to be used by the child node to adjust a data communication time with the current node (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to a message comprising a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot and have modified the teaching of Suwa in order to improve reliability of the wireless communication channels ([0005])
Suwa in view of Lee disclose in response to said time offset value being not zero, determining the time of data communication with the current node by means of said time offset value, and communicating data with the current node during the reserved time slot in the communication direction (Suwa, [0056], By correcting the value in its own bit counter to remove the discrepancy between the master and the slave, the slave adapts its transmission period to the time from 625 to 1249 of the value of the bit counter in the master)

As per claim 6, Suwa in view of Lee disclose the communication method according to claim 5 wherein, with the communication direction corresponding to a data transmission by the child node to the current node, the communication method further comprises: receiving a value of a data propagation delay between the child node and the current node, and determining the time of the data transmission to the current node by way of said time offset value and of said value of the propagation delay (Lee, [0113], Theoretically, since DL timing is associated with unidirectional propagation delay and UL timing is associated with bidirectional propagation delay, Tdiff-UL has two times the value compared to the value of Tdiff-DL.)

As per claim 7, Suwa in view of Lee disclose the communication method according to claim 5 wherein, with the communication direction corresponding to a data transmission by the current node to the child node, the communication method further comprises: determining the time of receipt of data transmitted by the current node by way of said time offset value (Suwa, ffset [0055], the bit counter 19 counts 1 us pulses and produces a counted value which returns from a maximum "1249" to "0". The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset”)
As per claim 8, Suwa discloses communication equipment capable of communicating with a parent communication equipment item and a child communication equipment item in a half-duplex mode, the communication equipment comprising: 
a processor (Suwa, [0063], processing unit 14)
and a non-transitory computer-readable medium (Suwa, [0063], ROM (Read Only Memory) storing a control program) comprising instructions stored thereon which when executed by the processor configure the communication equipment to: 
receive a reservation request, transmitted by the parent communication equipment (Suwa, [0013], the parent device 104 transmits a packet in synchronism with the clock of itself), for at least one time slot for accessing a communication channel established between the parent communication equipment and the communication equipment, the reserved time slot being associated with a first communication direction (Suwa, [0055], The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset")
Suwa does not explicitly disclose determining a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment, the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during the reserved time slot.
Lee discloses determining a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during the reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to determine a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment, the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during the reserved time slot and have modified the teaching of Suwa in order to improve reliability of the wireless communication channels ([0005])
Suwa in view of Lee disclose transmitting said time offset value and a second communication direction to the child communication equipment (Suwa, [0055], The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset" on the basis of the data transmitted from the electronic device which is a communication partner)
and simultaneously communicating data with the parent communication equipment and the child communication equipment during the reserved time slot respectively in the first communication direction and in the second communication direction in response to said time offset value being not zero (Suwa, [0056], By correcting the value in its own bit counter to remove the discrepancy between the master and the slave, the slave adapts its transmission period to the time from 625 to 1249 of the value of the bit counter in the master)

As per claim 9, Suwa discloses communication equipment, referred to as child equipment, capable of communicating with a communication equipment item in half-duplex mode, the child communication equipment comprising: 
a processor (Suwa, [0063], processing unit 14)
and a non-transitory computer-readable medium (Suwa, [0063], ROM (Read Only Memory) storing a control program) comprising instructions stored thereon which when executed by the processor configure the communication equipment to: 
receive, from the communication equipment, a message comprising a communication direction (Suwa, [0013], the parent device 104 transmits a packet in synchronism with the clock of itself) 
Suwa does not explicitly disclose a message comprising a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment, the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during a reserved time slot.
Lee discloses a message comprising a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during a reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to a message comprising a value of a time offset to be used by the child communication equipment to adjust a data communication time with the communication equipment, the adjustment of the communication time allowing said data to be communicated between the communication equipment and the child communication equipment during a reserved time slot and have modified the teaching of Suwa in order to improve reliability of the wireless communication channels ([0005])
Suwa in view of Lee disclose determining the data communication time with the communication equipment by way of said time offset value when said time offset value is not zero, and communicate data with the communication equipment during the reserved time slot in the communication direction (Suwa, [0056], By correcting the value in its own bit counter to remove the discrepancy between the master and the slave, the slave adapts its transmission period to the time from 625 to 1249 of the value of the bit counter in the master)

As per claim 10, Suwa  discloses a non-transitory computer-readable medium comprising a computer program product stored thereon comprising program code instructions for implementing a method of communicating data between a current node (Suwa, [0063], ROM (Read Only Memory) storing a control program), a parent node of the current node and a child node of the current node, when the instructions are executed by a processor of the current node, the current node, the parent node and the child node communicating with one another in half-duplex mode (Suwa, [0041], [0042], Fig. 1, a parent device 104, a child device 102), wherein the instructions configure the current node to: 
receive a reservation request, transmitted by the parent node (Suwa, [0013], the parent device 104 transmits a packet in synchronism with the clock of itself), for at least one time slot for accessing a communication channel established between the parent node and the current node, the reserved time slot being associated with a first communication direction (Suwa, [0055], The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset")
Suwa does not explicitly disclose determining a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot.
Lee discloses determining a value of a time offset to be used by the child node to adjust a data communication time with the current node (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to determine a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during the reserved time slot and have modified the teaching of Suwa in order to improve reliability of the wireless communication channels ([0005])
Suwa in view of Lee disclose transmitting said time offset value and a second communication direction to the child node (Suwa, [0055], The clock counted by this bit counter 19 is a fundamental clock for correcting a drift called a "slot offset" on the basis of the data transmitted from the electronic device which is a communication partner)
in response to said time offset value being not zero, simultaneously communicate data with the parent node and the child node during the reserved time slot respectively in the first communication direction and in the second communication direction (Suwa, [0056], By correcting the value in its own bit counter to remove the discrepancy between the master and the slave, the slave adapts its transmission period to the time from 625 to 1249 of the value of the bit counter in the master)

As per claim 11, Suwa discloses a non-transitory computer-readable medium (Suwa, [0063], ROM (Read Only Memory) storing a control program) comprising a computer program product stored thereon comprising program code instructions for implementing a method of communicating data between a child node and a current node, when the instructions are executed by a processor of the child node, the child node and the current node communicating with one another in half-duplex mode, wherein the instructions configure the child node to: 
receive, from a current node, a message comprising a communication direction (Suwa, [0013], the parent device 104 transmits a packet in synchronism with the clock of itself) 
Suwa does not explicitly disclose a message comprising a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot.
Lee discloses a message comprising a value of a time offset to be used by the child node to adjust a data communication time with the current node (Lee, [0130], At this step, predetermined offset can be applied to the DL timing, and d-UL transmission can be performed at part of the subframe (e.g. slot) rather than at the entire subframe), the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot (Lee, [0130], UE 1 performs d-UL transmission 1 at the first DL subframe based on the DL timing 1, and UE 2 performs d-UL transmission 2 at the second DL subframe based on the DL timing 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to a message comprising a value of a time offset to be used by the child node to adjust a data communication time with the current node, the adjustment of the communication time allowing said data to be communicated between the current node and the child node during a reserved time slot and have modified the teaching of Suwa in order to improve reliability of the wireless communication channels ([0005])
Suwa in view of Lee disclose in response to said time offset value being not zero, determine the time of data communication with the current node by means of said time offset value, and communicate data with the current node during the reserved time slot in the communication direction (Suwa, [0056], By correcting the value in its own bit counter to remove the discrepancy between the master and the slave, the slave adapts its transmission period to the time from 625 to 1249 of the value of the bit counter in the master)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462